DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022, has been entered.
 Response to Amendment
	Applicant’s amendments to claims 22-24, 27, and 29 and the addition of claims 30-33 in the response filed June 3, 2022, are acknowledged by the Examiner. 
	Claims 22-24, 27, 29-36 are pending in the current action. 
Response to Arguments
With respect to claim 22, Applicant argues that Olofsson et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Objections
Claim 27 is objected to because of the following informalities:  the claim limitation “wherein the liquid permeable pouch contacts the hollow tubular portion”, while technically possible (since the pouch covers entirety of the three dimensional material, and the bulbs are a foam and may compress to allow for the limitation) the limitation is vague. It is not supported (not clearly shown in the Drawings nor detailed in the Specifications) that at all times the pouch contacts the tubular portion. Examiner suggests that the claim be amended to include functional language to clarify when the pouch contacts the tubular portion (such as upon insertion) or the limitation be amended to be in the alternative so that the pouch is capable of contacting the tubular portion. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, 27, 29, 31, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 line 11 recites “wherein the cushioning bulb is larger than the retention bulb” and that “a string extending outward from a first end … a retention cushioning bulb at the first end”; however, the larger bulb 14C shown in Fig 18 and detailed in [0068] is the bulb at the first end (the retention bulb 14C). For the sake of compact prosecution, Examiner will interpret the claim to read “wherein the retention bulb is larger than the cushioning bulb”. Examiner notes that while the limitation “wherein the cushioning bulb is larger than the retention bulb” was previously presented (previous claim 27), the amendments within claim 1 to switch the location of the cushioning and retention bulb are what made the limitation unsupported. 
Claims 23-24, 27, 29, and 34-36 are rejected as being dependent on a rejected claim above. 
Claims 31 and 34 recite “wherein a diameter of the hollow tubular portion ranges from 0.3 to 0.7 inches”, there is no support for this range within the Specifications. The Specifications [0068] recite “a radius of the intermediate absorbent 14B can be 0.3 to 0.7 inches”, radius and diameter are significantly different lengths and measurements. For the sake of compound prosecution, Examiner will interpret the limitation to read “wherein a radius of the hollow tubular portion ranges from 0.3 to 0.7 inches”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 29, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3570489) in view of Noda et al (US 2006/0036228) and in view of Flam et al (US 4041948) and in view of Pond (US 1561020).
With respect to claim 22, Brown discloses An absorbent tampon (Fig 4, col 2 ln 35-40) comprising: … a three-dimensional absorbent material (Fig 4, three dimensional device 3/4/5) …wherein the three-dimensional absorbent material comprises a retention bulb (Fig 4, retention bulb 3) … a cushioning bulb (Fig 4, cushioning bulb 5) … and a … tubular portion disposed between the cushioning bulb and the retention bulb (Fig 4, in between portion 4), wherein the cushioning bulb and the retention bulb are separate from one another and project longitudinally and radially outward from opposite ends of the hollow tubular portion (Fig 4, cushioning 5 and retention 3 bulbs shown separated by the in between portion 4), …
Brown is silent on a liquid permeable pouch, a three-dimensional absorbent material contained within the liquid permeable pouch; and a string extending outward from a first end of the liquid permeable pouch, retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end, and a hollow tubular, wherein the [retention] bulb is larger than the [cushioning] bulb (see 112a rejection above), and wherein the cushioning bulb and the retention bulb are formed of an absorbent foam material.  
Noda et al teaches an analogous intra vaginal absorbent device 100 having a liquid permeable pouch 110 ([0066], [0069], Fig 3), a three-dimensional absorbent material 150/160 contained within the liquid permeable pouch (Fig 3, [0066]) retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end (Fig 3, first and second bulbs 150 and 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional structure of Brown to have the pouch as taught by Noda et al in order to improve user comfort (Noda et al [0069]).
Brown/Noda et al discloses the device as discussed above. 
Brown/Noda et al is silent on and a string extending outward from a first end of the liquid permeable pouch, and a hollow tubular, wherein the [retention] bulb is larger than the [cushioning] bulb (see 112a rejection above), and wherein the cushioning bulb and the retention bulb are formed of an absorbent foam material.  
Flam et al teaches an analogous tampon having a pouch 20 with a three dimensional structure inside (Fig 2) having a tube 12 and two bulbs 16, and a string 22 extending outward from a first end of the liquid permeable pouch (Fig 2), retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end (Fig 2, two bulbs 16 on opposing sides of the pouch), the bulbs 16 being absorbent foam (col 3 ln 50-60). Flam also teaches an analogues material in between portion 76 that is a hollow tubular portion (col 6 ln 50-60, hollow tube 76; col 4 ln 55-60 paper). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown/Noda et al to have the string as taught by Flam et al in order to ease device removal (Flam et al col 3 ln 10-15), to modify the material of the bulbs of Brown/Noda et al to be foam as taught by Flam et al to be an adequate absorption and structure (Flam et al col 3 ln 50-60), and to modify the paper in between portion of Brown/Noda et al to be hollow paper tube as further taught by Flam et al in order to have the desired rigidity for retention and insertion in the vagina (Flam et al col 2 ln 10-20).
Brown/Noda et al/Flam et al discloses the device as discussed above. 
Brown/Noda et al/Flam et al is silent on wherein the [retention] bulb is larger than the [cushioning] bulb (see 112a rejection above).
Pond teaches an analogous intra body absorbent device (Fig 1) with a cushioning bulb 1/3 and a retention bulb 6, wherein the [retention] bulb is larger than the [cushioning] bulb (see 112a rejection above) (Fig 3, retention bulb 6 larger than cushion bulb 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention bulb size of Brown/Noda et al/Flam et al to be larger than the cushion bulb as taught by Pond to help prevent unwanted leaks (col 2 ln 70-75).
With respect to claim 23, Brown/Noda et al/Flam et al/Pond discloses The absorbent tampon of claim 22, wherein the hollow tubular portion comprises a hollow paper cylinder, and both the inner and outer surfaces are paper (Flam et al col 6 ln 50-60, hollow tube 76; col 4 ln 55-60 paper). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper in between portion of Brown/Noda et al to be hollow paper tube as further taught by Flam et al in order to have the desired rigidity for retention and insertion in the vagina (Flam et al col 2 ln 10-20).
  With respect to claim 24, Brown/Noda et al/Flam et al/Pond discloses The absorbent tampon of claim 23, wherein the retention bulb, the cushioning bulb, and the hollow tubular portion are formed as discrete elements (Brown Fig 4, retention bulb 3, the cushioning bulb 5, and the in between portion 4 are different materials connected together and thus discrete or individualized items).
 With respect to claim 29, Brown/Noda et al/Flam et al/Pond discloses The absorbent tampon of claim 22, wherein each of the retention bulb and the cushioning bulb have a dimension that is larger than a diameter of the hollow tubular portion (Brown col 1 ln 50-55, Fig 4).
 With respect to claim 34, Brown/Noda et al/Flam et al discloses The absorbent tampon of claim 22, wherein a [radius] (see 112a rejection above) of the hollow tubular portion ranges from 0.3 to 0.7 inches (Brown col 1 ln 60-70, diameter of 2-3 mm, which is a radius of 1-1.5mm which is equal to about .04-.06 inches).  
Examiner further notes, in light of cited prior art that the claimed radius is a design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed radius which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed radius within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 	With respect to claim 35, Brown/Noda et al/Flam et al/Pond discloses The absorbent tampon of claim 22, wherein the three-dimensional absorbent material is adapted to be retained within a vagina of a user during use (Brown col 2 ln 55-60, at least a portion of the three-dimensional material 3/4/5 is retained in the vagina).  
 	With respect to claim 36, Brown/Noda et al/Flam et al/Pond discloses The absorbent tampon of claim 22. wherein the cushioning bulb is spherical (Brown col 1 ln 50, ball shape as shown and supported by disclosure would be spherical).

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Noda et al and in view of Flam et al.
 With respect to claim 30, Brown discloses An absorbent tampon (Fig 4, col 2 ln 35-40) comprising: …and a three-dimensional absorbent material (Fig 4, three dimensional device 3/4/5) … wherein the three-dimensional absorbent material comprises a retention bulb (Fig 4, retention bulb 3) …a cushioning bulb (Fig 4, cushioning bulb 5) … and a …tubular portion disposed between the cushioning bulb and the retention bulb (Fig 4, in between portion 4), wherein the cushioning bulb and the retention bulb are separate from one another and project longitudinally and radially outward from opposite ends of the …tubular portion (Fig 4, cushioning 5 and retention 3 bulbs shown separated by the in between portion 4) ….  
Brown is silent on a liquid permeable pouch, and a three-dimensional absorbent material contained within the liquid permeable pouch; and a string extending outward from a first end of the liquid permeable pouch, a retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end, and a hollow tubular portion, wherein the hollow tubular portion comprises a hollow paper cylinder, and both the inner and outer surfaces are paper, and wherein the cushioning bulb and the retention bulb are formed of an absorbent foam material.  
Noda et al teaches an analogous intra vaginal absorbent device 100 having a liquid permeable pouch 110 ([0066], [0069], Fig 3), a three-dimensional absorbent material 150/160 contained within the liquid permeable pouch (Fig 3, [0066]) retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end (Fig 3, first and second bulbs 150 and 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional structure of Brown to have the pouch as taught by Noda et al in order to improve user comfort (Noda et al [0069]).
Brown/Noda et al discloses the device as discussed above. 
Brown/Noda et al is silent on and a string extending outward from a first end of the liquid permeable pouch, and a hollow tubular portion, wherein the hollow tubular portion comprises a hollow paper cylinder, and both the inner and outer surfaces are paper, and wherein the cushioning bulb and the retention bulb are formed of an absorbent foam material.  
Flam et al teaches an analogous tampon having a pouch 20 with a three dimensional structure inside (Fig 2) having a tube 12 and two bulbs 16, and a string 22 extending outward from a first end of the liquid permeable pouch (Fig 2), retention bulb at the first end of the liquid permeable pouch, a cushioning bulb at a second end of the liquid permeable pouch opposite the first end (Fig 2, two bulbs 16 on opposing sides of the pouch), the bulbs 16 being absorbent foam (col 3 ln 50-60). Flam also teaches an analogues material in between portion 76 that is a hollow tubular portion (col 6 ln 50-60, hollow tube 76; col 4 ln 55-60 paper). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown/Noda et al to have the string as taught by Flam et al in order to ease device removal (Flam et al col 3 ln 10-15), to modify the material of the bulbs of Brown/Noda et al to be foam as taught by Flam et al to be an adequate absorption and structure (Flam et al col 3 ln 50-60), and to modify the paper in between portion of Brown/Noda et al to be hollow paper tube as further taught by Flam et al in order to have the desired rigidity for retention and insertion in the vagina (Flam et al col 2 ln 10-20).
 With respect to claim 31, Brown/Noda et al/Flam et al discloses The absorbent tampon of claim 30, wherein a [radius] (see 112a rejection above) of the hollow tubular portion ranges from 0.3 to 0.7 inches (Brown col 1 ln 60-70, col 2 ln 40-45, diameter of 2-4 mm, which is a radius of 1-2 mm which is equal to about .04-.08 inches).  
Examiner further notes, in light of cited prior art that the claimed radius is a design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed radius which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed radius within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 With respect to claim 32, Brown/Noda et al/Flam et al discloses The absorbent tampon of claim 30, wherein the three-dimensional absorbent material is adapted to be retained within a vagina of a user during use (Brown col 2 ln 55-60, at least a portion of the three-dimensional material 3/4/5 is retained in the vagina).  
 With respect to claim 33, Brown/Noda et al/Flam et al discloses The absorbent tampon of claim 30, wherein the cushioning bulb is spherical (Brown col 1 ln 50, ball shape as shown and supported by disclosure would be spherical).  

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim was amended to overcome the objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786